UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA                        FILED
                                            )
                                                                                AUG 2,6 2010
Marcus L. Williams,                         )                             Clerk, U.S. District and
                                            )                               Bankruptcy Courts
       Plaintiff,                           )
                                            )
               v.                           )        Civil Action No.      l D - \ 4 4- ~        UtJA-
                                            )
Department of the Air Force and             )
the Secretary of the Air Force              )
Michael B. Donley,                          )
                                            )
       Defendants.                          )
                                            )


                                    MEMORANDUM OPINION

       This matter is before the Court on plaintiff s pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiff s application and dismiss the complaint on the

ground of res judicata.

       Under the principle of res judicata, a final judgment on the merits in one action "bars any

further claim based on the same 'nucleus of facts' .... " Page v. United States, 729 F.2d 818,

820 (D.C. Cir. 1984) (quoting Expert Elec., Inc. v. Levine, 554 F.2d 1227, 1234 (D.C. Cir.

1977)). Res judicata bars the relitigation "of issues that were or could have been raised in [the

prior] action." Drake v. FAA, 291 F.3d 59 (D.C. Cir. 2002) (emphasis in original) (quoting Allen

v. McCurry, 449 U.S. 90, 94 (1980)); see I.A.M Nat 'I Pension Fund v. Indus. Gear Mfg. Co.,

723 F.2d 944, 949 (D.C. Cir. 1983) (noting that res judicata "forecloses all that which might

have been litigated previously").

       The current complaint "for declaration of in personam status" is mostly unclear but

plaintiff seeks a judgment declaring that the Air Force acted contrary to law in suspending "his

Date of Separation ... occurring on 28 December, 2001 ... which procured an collateral U.S.
Armed Forces in personam status into the membership class of persons, whom are: 'awaiting

discharge after expiration of term of enlistment'." CompI. at 11. In Williams v. United States,

the Court of Federal Claims decided

        (1) whether the Air Force had the authority to extend Mr. Williams' term of service
       beyond his [expiration term of service] and whether the Air Force properly invoked
       that authority, and (2) whether the dishonorable discharge that resulted from Mr.
       Williams' court-martial was a proper predicate for the forfeiture of any leave that Mr.
       Williams had accrued.

71 Fed. Cl. 194,201 (2006). It resolved those questions in the Air Force's favor. See id. at 201-

02. In the earlier case, as it seems here, plaintiff had contended that the Air Force lacked

"authority to separate him from service on October 1, 2004 and to classify his discharge as

dishonorable" because his term had expired on December 28,2001. Id. at 195. Plaintiff cannot

litigate that claim anew. A separate Order of dismissal accompanies this Memorandum Opinion.




                                             Uni
Date: August~, 2010




                                                   2